Texas Department of
                                                                Transportation and Ballenger
                                                                 Construction Company, s



                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 5, 2014

                                    No. 04-14-00063-CV

                            Hetul BHAKTA D/B/A Budget Inn,
                                      Appellant

                                             v.

 TEXAS DEPARTMENT OF TRANSPORTATION and Ballenger Construction Company,
                             Inc.,
                           Appellees

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 11-04-15888-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
       The District Clerk’s Notification of Late Record is GRANTED. The clerk’s record is due
on February 14, 2014.


                                                  ___________________________________
                                                  Sandee Bryan Marion, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court